Marshall, Ch. J.
The court is of opinion, that the-court below erred in admitting the pleas, and dismissing the bill.
Judgment reversed. (a)

 The decree of reversal was as follows: This cause coining on to be heard and considered, and counsel on the part of the appellant being heard, and the bill, pleas, and answers being read and considered, it is adjudged, ordered and decreed, that the-decree of the circuit court be reversed, with costs of this appeal; that the pleas of the-defendants be overruled, and that they be ordered and decreed to answer the bill exhibited against them.